DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.
 

Allowable Subject Matter

Claims 21-24, 27-29, 32, 35, 37, 39-41, and 43-48 (now renumbered Claims 1-19) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 21, 32, and 40 (now renumbered independent Claims 1, 15, and 19).  In particular, none of the references relied upon by the examiner teach or fairly suggest the method of Claim 21 (now renumbered Claim 1), the apparatus comprising the at least one non-transitory memory of Claim 32 (now renumbered Claim 15), and/or the apparatus of Claim 40 (now renumbered Claim 19), including “determining the claimed “at least one image parameter…,” determining the claimed “at least one image edge based on the at least one image parameter based, at least partially, on determining at least one discontinuity in the at least one image,” and determining the claimed “at least one plane within the at least one image, and at least one polygon within the at least one image edge based, at least partially, on the at least one image edge…,” in combination with generating “at least one edge parameter value associated with the at least one image edge, wherein a tactile effect is associated with the at least one edge parameter value,” generating “at least one plane parameter value associated with the at least one plane,” and generating “at least one polygon parameter value associated with the at least one polygon” to facilitate generating the claimed “at least one tactile signal at a location of the at least one detected touch input” wherein the “at least one tactile signal comprises a predetermined signal selected based on:  the location of the at least one detected touch input, and the at least one determined polygon” and wherein the “selected predetermined signal is modified for generation at the location based on the at least one touch parameter and at least one of:  the at least one edge parameter value, the at least one plane parameter value, or the at least one polygon parameter value, and where the at least one tactile signal is configured to generate the tactile effect, comprising both haptic feedback from the at least one display and audio from the at least one display, wherein the at least one display comprises a tactile audio display component actuated with at least one actuator, wherein the tactile effect is localized at a sub-region of the at least one display proximate the location where the at least one detected touch input at least partially interferes with the at least one image.”
The claimed invention is specifically directed to a tactile audio display such as that presented at Figure 2 of the originally filed disclosure.  The disclosed tactile audio display comprises a display (12) for generating display images as well as a transducer or actuator (103) for generating haptic feedback and audio feedback (see the originally filed Specification at least at Page 16, Lines 11-25).  As discussed by the applicant in the response received 18 November 2020, a “tactile audio display” is known in the art to be a display device “configured to generate audio from the display” (see Remarks received 18 November 2020 at Page 20).  The applicant specifically directed attention to at least the teachings of Ozcan et al. (US 2013 / 0272557), Tossavainen et al. (US 10,645,834), Yliaho (US 2013 / 0257817), Yliaho (US 2016 / 0004311), Behles (US 2013 / 0162543), Yliaho et al. (US 2014 / 0241558), Yliaho et al. (US 2015 / 0109220), and Behles et al. (US 2015 / 0169059) as providing description of the structural and/or functional features inherently required by the claimed “tactile audio display” known in the art to be “configured to generate audio from the display” (again, see Remarks received 18 November 2020 at Pages 20 through 25).  With respect to the Figure 3, Figures 11 and 12, and Figure 14, a tactile effect generator (see (203) in Figure 3) configured to generate the claimed “at least one tactile signal at a location of the at least one detected touch input” wherein the “at least one tactile signal comprises a predetermined signal.”
As pertaining to the most relevant prior art relied upon by the examiner, the references cited by the applicant in the response received 18 November 2020 (again, see Remarks received 18 November 2020 at Pages 20 through 25), and as noted above, all suggest that a “tactile audio display” was well-known in the art before the effective filing date of the claimed invention.  Further, in this regard, Doy et al. (US 2010 / 0141408) discloses (see Fig. 1 and Fig. 4, for example) a method and associated apparatus (i.e., a touchscreen display apparatus; see Fig. 1) for displaying an image and generating at least one localized tactile signal at a location of a detected touch input associated with a displayed image (see Page 6, Para. [0050]), wherein at least one display, comprising a tactile audio display component (i.e., a touchscreen display component capable of producing both tactile/haptic feedback and audio feedback), is actuated with at least one actuator (see (16) in Fig. 1, for example) such that an output tactile effect comprises both haptic feedback from the at least one display (i.e., the touchscreen display) and audio from the at least one display (i.e., the touchscreen display; see (30), (40), and (50) in Fig. 4; and see Page 3 through Page 4, Para. [0024]-[0025], [0029], and [0033]-[0036]).
However, neither Doy et al. nor any of the references cited by the applicant, teach or fairly suggest a “tactile audio display component” that utilizes the claimed 
Ueno et al. (US 2012 / 0206390) discloses (see Fig. 1 and Fig. 5) a method comprising determining at least one image parameter, such as a shape, a pattern, or a color, with respect to at least one image displayed on at least one display (see (102) in Fig. 1) using edge extraction (see Page 3, Para. [0045]); determining at least one arbitrary shape within at least one image edge (see Fig. 6, for example) having a same image characteristic, such as a same color or brightness, over a bounded area (see Fig. 4 in combination with Fig. 6), wherein the arbitrary shape can be a plane or a polygon arbitrarily; generating at least one parameter value, such as a regional, size, or spatial parameter value associated with the at least one arbitrary shape (again, see Fig. 6, for example), and determining at least one touch location parameter with respect to the at least one display (102); and further generating at least one tactile signal (see (104) in Fig. 1) at a location of the at least one detected touch input (see (103)), when the at least one detected touch input (see (103) in Fig. 1) at least partially interferes (i.e., coincides) with the at least one image (i.e., the arbitrary captured image), wherein the at least one tactile signal (see (104) in Fig. 1) comprises a predetermined signal selected (again, see (104) in Fig. 1) based on:  the location of the at least one detected touch input (again, see (103) in Fig. 1), and the regional, size, or spatial parameter value associated with the at least one arbitrary shape (see Page 2 through Page 3, 
While Ueno et al. discloses the determination of arbitrary shapes and/or planes having the same or similar image characteristics, such as a same color or brightness, over a bounded area (again, see Fig. 4 in combination with Fig. 6), Ueno et al. does not explicitly disclose that determining at least one image edge is based, at least partially, on determining at least one discontinuity in the at least one image, such that at least one plane and at least one polygon are determined within the at least one image edge.  In this regard, Ueno et al. further does not explicitly disclose that determining at least one plane and at least one polygon within the at least one image edge is based, at least partially, on the at least one image edge comprising at least one of:  a plurality of contiguous or partially contiguous edges, or a continuous or partially continuous edge.  Further still, Ueno et al. does not explicitly disclose generating at least one edge parameter value wherein a tactile effect is associated with the at least one edge parameter value, generating at least one plane parameter value, generating at least one polygon parameter value, and modifying a selected predetermined signal to produce at least one tactile signal based on at least one of:  the at least one edge parameter value, the at least one plane parameter value, or the at least one polygon parameter value.  Finally, Ueno et al. does not disclose generating both haptic feedback and audio from the at least one display, wherein the at least one display comprises a tactile audio display component.
Bloebaum (US 2009 / 0251421) discloses (see Fig. 1 and Fig. 2) a method and apparatus to enable tactile perception of visual images (see Page 1, Para. [0001] and 
Levesque et al. (US 9,196,134) discloses (see Fig. 1A, Fig. 3B, and Fig. 7B, for example) a method and associated apparatus (see Col. 1, Ln. 28-33) for displaying an image and generating at least one localized tactile signal based on at least one touch input detected with respect to the image displayed on at least one display (see (110) in Fig. 1A, for example; see Col. 3, Ln. 10-26), wherein the method and associated apparatus (see Col. 3, Ln. 27-41 and Ln. 45-49 with Col. 4, Ln. 4-11 and Ln. 15-19) are configured for determining at least one image surface characteristic such as a shape, a texture, a friction, and/or an edge (see Col. 4, Ln. 59-67 through Col. 5, Ln. 1-2 and Col. 6, Ln. 11-30), determining at least one image edge based on the at least one image surface characteristic (see Fig. 3B and Fig. 7B, for example), determining at least one arbitrary shape, such as a plane (see (113, 114, 115) in Fig. 3B), within the at least one image edge (see Col. 6, Ln. 11-30; and see Col. 5, Ln. 31-40 and Col. 7, Ln. 8-11 with Col. 8, Ln. 17-34), and generating a tactile effect (see Col. 8, Ln. 17-34; Col. 5, Ln. 31-40 and Col. 7, Ln. 8-11 with Col. 8, Ln. 17-34).  
Jones (US 2003 / 0100969) discloses a method for assigning a haptic model to objects in an image that can benefit from the addition of a haptic component, including shapes, structures, shadows, and regions of an image (see Page 2, Para. [0021]).
Claims 21, 32, and 40 (now renumbered independent Claims 1, 15, and 19), in combination with determining the claimed “at least one image parameter…,” determining the claimed “at least one image edge based on the at least one image parameter based, at least partially, on determining at least one discontinuity in the at least one image,” and determining the claimed “at least one plane within the at least one image, and at least one polygon within the at least one image edge based, at least partially, on the at least one image edge…,” in combination with generating “at least one edge parameter value associated with the at least one image edge, wherein a tactile effect is associated with the at least one edge parameter value,” generating “at least one plane parameter value associated with the at least one plane,” and generating “at least one polygon parameter value associated with the at least one polygon” to facilitate generating the claimed “at least one tactile signal at a location of the at least one detected touch input” wherein the “at least one tactile signal comprises a predetermined signal selected based on:  the location of the at least one detected touch input, and the at least one determined polygon” and wherein the “selected predetermined signal is modified for generation at the location based on the at least one touch parameter and at least one of:  the at least one edge parameter value, the at least one plane parameter value, or the at least one polygon parameter value, and where the at least one tactile signal is configured to generate the tactile effect, comprising both haptic feedback from the at least one display and audio from the at least one display, wherein the at least one display comprises a tactile audio .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622